Citation Nr: 0724756	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-26 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
shoulder bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1988 to May 1992 and May 1999 to May 2003.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2007, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is of record.  At the hearing, the veteran requested the 
record be left open for 30 days to submit additional 
evidence.

The veteran's August 2003 notice of disagreement appears to 
raise the issue of entitlement to service connection for a 
right shoulder disability to include as secondary to the 
service-connected left shoulder disability.  Since this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran's service medical records showed a left shoulder 
injury sustained while he was playing sports in 1999; he was 
diagnosed with bursitis.  Subsequently, the veteran had 
rotator cuff tear surgery in 2002.  At the May 2007 Travel 
Board hearing, the veteran testified that he suffered daily 
flare-ups; he also still experienced muscle spasms, and 
numbness in his shoulder, elbows, and finger tips.  He stated 
that he experienced numbness or tingling in his fingertips 
every morning.

After reviewing the report of the 2003 VA examination, the 
Board finds it inadequate since no claims file was reviewed.  
Moreover, the Board finds that the examination is not an 
adequate reflection of the veteran's current left shoulder 
disability since the examination is over four years old.  
Thus, the Board is remanding this case so another examination 
can be scheduled.


Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for an orthopedic 
examination to evaluate the veteran's 
service-connected left shoulder 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, any 
indicated studies should be completed, 
and the examiner must indicate in the 
examination report that the claims 
folder was reviewed.  The examiner 
should report all findings in detail, 
and should comment regarding the 
functional impairment and the veteran's 
pain associated with the findings.  
Specifically, the examiner must 
indicate whether any of the following 
are present:

(a)	nonunion of the clavicle or 
scapula with loose movement, or 
dislocation of the clavicle or 
scapula;
(b)	impairment of the humerus to 
include malunion with moderate or 
marked deformity; recurrent 
dislocation with infrequent 
episodes and guarding of movement 
only at shoulder level or with 
frequent episodes and guarding of 
all arm movements;
(c)	movement of the arm limited 
at the shoulder level or to midway 
between the side and shoulder 
level; or
(d)	favorable ankylosis of the 
scapula and humeral articulation, 
with abduction to 60 degrees and 
ability to reach the moth and 
head.

Any limitation of motion must be 
objectively confirmed by clinical 
findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  Complete range of 
motion studies should be performed to 
accurately ascertain the amount of 
limitation of motion present in the 
left shoulder.  The inability to 
perform the normal working movements of 
the body with normal excursion, 
strength, speed, coordination and 
endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (2006).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(2006).

2.	The RO should then readjudicate the 
claim.  If the claim remains denied, 
then the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  
The case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



